IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 45129/45242

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 338
                                               )
       Plaintiff-Respondent,                   )   Filed: January 26, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
CHRISTOPHER JAMES HARVEY,                      )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge. Appeal from the District Court of
       the Third Judicial District, State of Idaho, Canyon County. Hon. Bradly S. Ford,
       District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of four years, for aggravated battery (Canyon County
       case), affirmed; judgment of conviction and concurrent unified sentence of
       fourteen years with four years determinate for grand theft and a concurrent six-
       month jail term for misdemeanor domestic battery (Ada County case), affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       This consolidated appeal involves two cases arising from the same course of conduct in
two separate counties. Pursuant to a plea agreement, Christopher James Harvey pled guilty to
aggravated battery (Canyon County case), Idaho Code §§ 18-903(a), 18-907(a); Harvey also pled
guilty to grand theft, I.C. §§ 18-2407(1), 18-2407(1)(b), and 18-2409, and misdemeanor
domestic battery, I.C. §§ 18-903(11), 18-918(3)(b) (Ada County case). In the Canyon County

                                               1
case, the district court imposed a unified sentence of fifteen years with four years determinate for
aggravated battery. In the Ada County case, the district court imposed a concurrent unified
sentence of fourteen years with four years determinate for grand theft and a concurrent six-month
jail term for misdemeanor domestic battery. Harvey appeals, asserting that the district courts
abused their discretion by imposing excessive sentences in each case.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in these cases, we cannot say that the district courts abused their discretion.
       Therefore, Harvey’s judgments of conviction and sentences in Canyon County and Ada
County are affirmed.




                                                  2